Case 2:20-cv-09932-DSF-E Document 22 Filed 07/27/21 Page 1 of 2 Page ID #:218
                                                                         JS-6



  1
  2
  3
  4
  5
  6
  7
  8
                              UNITED STATES DISTRICT COURT
  9
                  CENTRAL DISTRICT OF CALIFORNIA - WESTERN
 10
      RAUL ROSALES,                        CASE NO. 2:20-cv-09932- DSF (EX)
 11
                 Plaintiff,                Assigned to Hon. Dale S. Fischer
 12
            v.
 13                                        Complaint Filed: August 26, 2020
                                           Trial Date: January 18, 2022
 14   WORLDWIDE EQUIPMENT
      SALES OF CALIFORNIA, LLC an          ORDER RE DISMISSAL WITH
 15   Iowa Corporation; JEFFREY IRR, an    PREJUDICE PURSUANT TO
                                           FEDERAL RULE OF CIVIL
 16   individual; and DOES 1               PROCEDURE 41(a)(1)(A)(ii)
      through 100, inclusive,
 17
 18
                        Defendants.
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                            1
                                                  ORDER RE DISMISSAL WITH PREJUDICE
Case 2:20-cv-09932-DSF-E Document 22 Filed 07/27/21 Page 2 of 2 Page ID #:219



  1                                         ORDER
  2         Pursuant to the stipulation between Plaintiff RAUL ROSALES (“Plaintiff”)
  3   and Defendant WORLDWIDE EQUIPMENT SALES OF CALIFORNIA, LLC an
  4   Iowa Corporation and JEFFREY IRR, an individual (“Defendants”) and Federal
  5   Rule of Civil Procedure 41(a)(1)(A)(ii), Case No. CASE NO. 2:20-cv-09932- DSF
  6   (EX) is hereby DISMISSED WITH PREJUDICE in its entirety. Each party to bear
  7   its own attorney’s fees and costs except as specified in the parties’ settlement
  8   agreement. The Court will retain jurisdiction to enforce the settlement.
  9
 10         IT IS SO ORDERED.
 11   DATED: July 27, 2021
 12                                          Honorable Dale S. Fischer
                                             UNITED STATES DISTRICT JUDGE
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                 2
                                                        ORDER RE DISMISSAL WITH PREJUDICE
